Title: 25th.
From: Adams, John Quincy
To: 


       The Ladies dined with the Marquis de la Fayette. We went there before dinner. Mr. Williamos tells me the Abbé de Mably is dead. He was very old; not less I think, than 78. Yet although it is probable, that had he lived many years longer, I should not have seen him, above once more, still I was much affected at the news, because he was not only a man of great genius, and learning, but was one of the best men in the world.
       
        A wit’s a feather, and a chief’s a Rod,
        An honest man, is the noblest work of God
       
       He has written a number of works, that are published, and he has left several to appear after him. 2. vols. of Observations upon the History of France, a Treatise, sur le beau, and another on the Course of Passions in Society are ready for the Press.
       We dined at Count Sarsfield’s, where there was a small, but chosen Company. He shew us some of the drawings of Countess Spencer, which were exceedingly well done. In the evening, we went and took up the Ladies at the Marquis’s.
      